Case: 20-10681      Document: 00515887465         Page: 1    Date Filed: 06/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     June 4, 2021
                                  No. 20-10681
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fabian C. Fleifel,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:12-CR-318-3


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Fabian C. Fleifel, federal prisoner # 57575-018, has appealed the
   district court’s order denying his motion for compassionate release pursuant
   to 18 U.S.C. § 3582(c)(1)(A)(i). He argues that the district court should have
   reduced his sentence to time served in light of the 18 U.S.C. § 3553(a) factors


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10681      Document: 00515887465           Page: 2     Date Filed: 06/04/2021




                                     No. 20-10681


   and his health conditions. To the extent he has moved this court for
   compassionate release, the motion is DENIED because we cannot decide
   such a motion in the first instance as, in context, § 3582 directs the filing of
   such motions in the sentencing court. See § 3582(c)(1)(A); see also Dillon v.
   United States, 560 U.S. 817, 821 (2010).
          We pretermit the question whether the district court erred in
   determining that Fleifel failed to exhaust his administrative remedies. See
   United States v. Franco, 973 F.3d 465, 467-68 (5th Cir.), cert. denied, 141 S. Ct.
   920 (2020). To the extent that Fleifel relies on documents or facts that were
   not before the district court, we will not consider them. See Theriot v. Parish
   of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).
          Fleifel has not shown that the district court abused its discretion in
   determining that he did not have an extraordinary and compelling reason for
   his immediate release. See United States v. Thompson, 984 F.3d 431, 434-35
   (5th Cir. 2021), cert. denied, 2021 WL 2044647 (U.S. May 24, 2021) (No. 20-
   7832). The district court’s order is AFFIRMED.




                                           2